Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 43 and 44 are objected to because of the following informalities:  Claims 43 and 44 both are missing a “.” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al (WO 2009/061966 A1), hereinafter Deng.
Regarding claim 39, Deng (Figure 3A) teaches a base station antenna comprising a first reflector 105a; a second reflector 105b; and a plurality of radiating elements 120-220, wherein a first segment (left segment of 120) of a respective radiating element 120 overlaps the first reflector 105a and a second segment (right segment or 120) of the respective radiating element overlaps the second reflector 105b.
Regarding claim 40, as applied to claim 39, Deng (Figure 3A) teaches that the first and second reflectors 105a and 105b are capacitively coupled.

Allowable Subject Matter
4.	Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 1-5, 7, 8, 11, 13-16, 18-21, 26, 30, 31, 36-38, and 42-44 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Gottl et al, hereinafter Gottl (US 2005/0264463 A1)(Applicant’s submitted prior art), teaches a radiating element for a base station antenna comprising a plurality of dipole arms; and a feed stalk coupled to the dipole arms, wherein the feed stalk has longitudinally spaced apart opposing first and second end portions, wherein the second end portion is adjacent the dipole arms and the first end portion is behind the second end portion; the second end portion resides at a first lateral position and is configured to reside closer to a front of the base station antenna than the first end portion, wherein the first end portion is laterally offset from the first lateral position and resides closer to a right or left side of the base station antenna than the second end portion.
Gottl, however, there is no strong motivation to modify the dipole arms of Gottl to be configured as a cross-dipole radiating element.
Claims 2-5, 7, 8, 11, 13-16, 42 and 43 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 18, Isik et al (US 2019/0181557 A1), hereinafter Isik, teaches a base station antenna comprising a reflector; a first array comprising a first vertically-extending column of cross-dipole radiating elements and mounted to be forward of the reflector; and a second array comprising a second vertically-extending column of cross-dipole radiating elements and mounted to be forward of the reflector, wherein at least some of the radiating elements of the first and second arrays each comprise a feed stalk that extends in a front-to-back direction of the base station antenna, wherein the feed stalk has spaced apart opposing first and second end portions, wherein the first end portion is rearward of the second end portion and is configured to couple to a feed network.
Isik, however, fails to specifically teach that the first end portion resides closer to a right or left side of the base station antenna than the second first end portion.
	Claims 19-21, 26, 30, 31, 36-38 and 44 are allowed for at least the reason for depending, either directly or indirectly, on claim 18.
Regarding claim 41, Deng fails to further teach a radome between adjacent segments of the first and the second reflector.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emormon (CN 100492763C) discloses a base station antenna comprising a feed stalk coupled to a plurality of dipole arms, the feed stalk having an angled segment.
Foo (US 2009/0135076) discloses a base station antenna comprising plurality of antenna elements disposed on first and second reflectors.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845